DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group II, claims 7-8, and 13-16 in the reply filed on 1/8/21 is acknowledged.
Claims 1, 5-16, and 19 are currently pending. 
Claims 1, 5-6, 9-12, and 19 are withdrawn as directed to non-elected inventions. 
Claims 7-8, and 13-16 are elected and examined on the merits. 
Claim Interpretation
With respect to claims 7-8, and 13-16, applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to the recited method steps, but are limited only by the resultant structure; Therefore, method steps are only considered in a patentability analysis to the extent that the method steps result in structural changes to the product. For example, “prepared using the medium composition for inducing differentiation” does not appear to confer a structural change to the claimed musculoskeletal stem cell, and is therefore, not considered in the patentability analysis. 
With respect to claims 14-15, claim scope is not limited by language that does not limit the claim to a particular structure. That is, intended use of a composition is insufficient to distinguish the structure of the composition from the prior art. See MPEP §§2111.02 and 2111.04. Therefore, only language that clearly defines structural limitations is considered with respect to patentability analysis. For example, “for preventing or treating a musculoskeletal disease” does not clearly define a structural limitation of the composition. Consequently, these limitations are not considered in analyzing the patentability of the compositions.
For examination purposes, the claims are interpreted as follows. Claim 7 is interpreted as comprising a musculoskeletal stem cell. Claims 8 and 13 are interpreted as comprising a musculoskeletal stem cell having certain characteristics. Claims 14-15 are interpreted as comprising a pharmaceutical composition comprising a musculoskeletal stem cell having certain characteristics. Claim 16 is interpreted as a therapeutic agent comprising a musculoskeletal stem cell having certain characteristics.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dominici et al (Minimal criteria for defining multipotent mesenchymal stromal cells. The International Society for Cellular Therapy position statement. Cytotherapy, Vol. 8, No. 4 (2006) pages 315-317., hereinafter Dominici). 


Therefore, every limitation of claim 7 is present in Dominici and the subject matter is anticipated. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. The definition of “cell therapeutic agent” indicates that the composition may be used for therapeutic, diagnostic, and preventative purposes (See p 14 ln 15-22). The specification also indicates that the pharmaceutical composition and cell therapeutic agent may be used for the same applications (See p15 ln 1-10). Therefore, it is not clear that the terms “pharmaceutical composition” or “cell therapeutic agent” confer any structural changes to the composition. Thus, the claims are considered to be substantial duplicates.  
Allowable Subject Matter
Claims 8, and 13-15 are allowed. Claim 7 is rejected. Claim 16 is objected to. 
The following is an examiner’s statement of reasons for allowance. The prior art is silent as to a musculoskeletal stem cell having each of positive expression of NES, Pax7, α-SMA, negative expression of LIN28 and CD90, and the ability to differentiate into each of bone, cartilage, tendon, ligament, muscle, and fat. For example, Glaeser et al (“Musculoskeletal stem cells”. In: Steinhoff G. (eds) Regenerative Medicine-from Protocol to Patient, Springer Cham. (2016) pages 315-343., hereinafter Glaeser) indicates that positive expression of CD90 is a characteristic of musculoskeletal stem cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claim 7 is rejected. Claim 16 is objected to. Claims 8, and 13-15 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA D JOHNSON/Primary Examiner, Art Unit 1632